Exhibit 10.6
     
 
ADMINISTRATION AGREEMENT
among
VOLKSWAGEN AUTO LEASE TRUST 2009-A,
as Issuer
VW CREDIT, INC.,
as Administrator
and
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Indenture Trustee
Dated as of May 12, 2009
     
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. DUTIES OF THE ADMINISTRATOR
    1  
2. RECORDS
    3  
3. COMPENSATION; PAYMENT OF FEES AND EXPENSES
    3  
4. INDEPENDENCE OF THE ADMINISTRATOR
    4  
5. NO JOINT VENTURE
    5  
6. OTHER ACTIVITIES OF THE ADMINISTRATOR
    5  
7. REPRESENTATIONS AND WARRANTIES OF THE ADMINISTRATOR
    5  
8. ADMINISTRATOR REPLACEMENT EVENTS; TERMINATION OF THE ADMINISTRATOR
    6  
9. ACTION UPON TERMINATION OR REMOVAL
    7  
10. LIENS
    7  
11. NOTICES
    7  
12. AMENDMENTS
    8  
13. GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL
    9  
14. HEADINGS
    9  
15. COUNTERPARTS
    9  
16. SEVERABILITY OF PROVISIONS
    10  
17. NOT APPLICABLE TO VCI IN OTHER CAPACITIES
    10  
18. BENEFITS OF THE ADMINISTRATION AGREEMENT
    10  
19. ASSIGNMENT
    10  
20. NON-PETITION COVENANT
    10  
21. LIMITATION OF LIABILITY
    10  
22. EACH SUBI SEPARATE; ASSIGNEES OF SUBI
    11  

-i-



--------------------------------------------------------------------------------



 



     THIS ADMINISTRATION AGREEMENT (this “Agreement”) dated as of May 12, 2009,
is between VOLKSWAGEN AUTO LEASE TRUST 2009-A, a Delaware statutory trust (the
“Issuer”), VW CREDIT, INC., a Delaware corporation, as administrator (“VCI” or
in its capacity as administrator, the “Administrator”), and DEUTSCHE BANK TRUST
COMPANY AMERICAS, a New York banking corporation, as indenture trustee (the
“Indenture Trustee”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned such terms in Appendix A to the
Indenture dated as of May 12, 2009 (the “Indenture”) by and between the Issuer
and the Indenture Trustee.
W I T N E S S E T H :
     WHEREAS, the Issuer has issued the Notes pursuant to the Indenture and the
Certificates pursuant to the Trust Agreement and has entered into or is subject
to certain agreements in connection therewith, including, (i) the SUBI Transfer
Agreement, (ii) the Indenture, (iii) the Depository Agreement and (iv) the Trust
Agreement (each of the agreements referred to in clauses (i) through (iv) are
referred to herein collectively as the “Issuer Documents”);
     WHEREAS, to secure payment of the Notes, the Issuer has pledged the
Collateral to the Indenture Trustee pursuant to the Indenture;
     WHEREAS, pursuant to the Issuer Documents, the Issuer and the Owner Trustee
are required to perform certain duties;
     WHEREAS, the Issuer and the Owner Trustee desire to have the Administrator
perform certain of the duties of the Issuer and the Owner Trustee (in its
capacity as owner trustee under the Trust Agreement), and to provide such
additional services consistent with this Agreement and the Issuer Documents as
the Issuer and the Owner Trustee may from time to time request;
     WHEREAS, the Administrator has the capacity to provide the services
required hereby and is willing to perform such services for the Issuer and the
Owner Trustee on the terms set forth herein;
     NOW, THEREFORE, in consideration of the mutual terms and covenants
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:
     1. Duties of the Administrator.
     (a) Duties with Respect to the Issuer Documents. The Administrator shall
perform all of its duties as Administrator under this Agreement and the Issuer
Documents and the duties and obligations of the Issuer and the Owner Trustee (in
its capacity as owner trustee under the Trust Agreement) under the Issuer
Documents, including the delivery of information required or requested of the
Issuer by the Federal Reserve Bank of New York (“FRBNY”) in connection with the
Notes being “eligible collateral” under TALF; provided, however, except as
otherwise provided in the Issuer Documents, that the Administrator shall have no
obligation to make any payment required to be made by the Issuer under any
Issuer Document; provided, further, however, that the Administrator shall have
no obligation, and the Owner Trustee shall be required to fully perform its
VALT 2009-A Administration Agreement





--------------------------------------------------------------------------------



 



duties, with respect to the obligations of the Owner Trustee under Sections
11.13, 11.14, 11.15 and 11.16 of the Trust Agreement and to otherwise comply
with the requirements of the Owner Trustee pursuant to or related to
Regulation AB. In addition, the Administrator shall consult with the Issuer and
the Owner Trustee regarding its duties and obligations under the Issuer
Documents. The Administrator shall monitor the performance of the Issuer and the
Owner Trustee and shall advise the Issuer and the Owner Trustee when action is
necessary to comply with the Issuer’s and the Owner Trustee’s duties and
obligations under the Issuer Documents. The Administrator shall perform such
calculations, and shall prepare for execution by the Issuer or the Owner Trustee
or shall cause the preparation by other appropriate Persons of all such
documents, reports, filings, instruments, certificates and opinions as it shall
be the duty of the Issuer or the Owner Trustee (in its capacity as owner
trustee) to prepare, file or deliver pursuant to the Issuer Documents. In
furtherance of the foregoing, the Administrator shall take all appropriate
action that is the duty of the Issuer or the Owner Trustee (in its capacity as
owner trustee) to take pursuant to the Issuer Documents, and shall prepare and
execute on behalf of the Issuer or the Owner Trustee all such documents,
reports, filings, instruments, certificates and opinions as it shall be the duty
of the Issuer or the Owner Trustee to prepare, file or deliver pursuant to the
Issuer Documents or otherwise by law.
     (b) No Action by Administrator. Notwithstanding anything to the contrary in
this Agreement, the Administrator shall not be obligated to, and shall not, take
any action that the Issuer directs the Administrator not to take nor which would
result in a violation or breach of the Issuer’s covenants, agreements or
obligations under any of the Issuer Documents.
     (c) Non-Ministerial Matters; Exceptions to Administrator Duties.
     (i) Notwithstanding anything to the contrary in this Agreement, with
respect to matters that in the reasonable judgment of the Administrator are
non-ministerial, the Administrator shall not take any action unless, within a
reasonable time before the taking of such action, the Administrator shall have
notified the Issuer of the proposed action and the Issuer shall not have
withheld consent or provided an alternative direction. For the purpose of the
preceding sentence, “non-ministerial matters” shall include, without limitation:
     (A) the initiation of any claim or lawsuit by the Issuer and the compromise
of any action, claim or lawsuit brought by or against the Issuer;
     (B) the appointment of successor Note Registrars, successor Paying Agents,
successor Indenture Trustees, successor Administrators or successor Servicers,
or the consent to the assignment by the Note Registrar, the Paying Agent or the
Indenture Trustee of its obligations under the Indenture; and
     (C) the removal of the Indenture Trustee.
     (ii) Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not, (x) make any payments to
VALT 2009-A Administration Agreement

2



--------------------------------------------------------------------------------



 



the Noteholders under the Transaction Documents, (y) except as provided in the
Transaction Documents, sell the Trust Estate or (z) take any other action that
the Issuer directs the Administrator not to take on its behalf.
     (d) Administrator’s TALF Signing Authority. In connection with TALF, the
Administrator shall be authorized to execute and deliver on behalf of the Issuer
any documents, certificates, agreements and instruments contemplated by, related
to or otherwise necessary or incidental to qualifying the Notes as “eligible
collateral” under TALF or otherwise complying with the Issuer’s obligations
under or in connection with TALF.
     2. Records. The Administrator shall maintain appropriate books of account
and records relating to services performed hereunder, which books of account and
records shall be accessible for inspection upon reasonable written request by
the Issuer, the Transferor and the Indenture Trustee at any time during normal
business hours.
     3. Compensation; Payment of Fees and Expenses.
     (a) Administration Fee. As compensation for the performance of the
Administrator’s obligations under this Agreement and as reimbursement for its
expenses related thereto, the Administrator shall be entitled to receive the
Administration Fee in accordance with Section 8.4 of the Indenture. The
Administrator shall pay all expenses incurred by it in connection with its
activities hereunder.
     (b) Compensation and Indemnification under the Transaction Documents. The
Administrator shall:
     (i) pay to the Indenture Trustee and any separate trustee or co-trustee
appointed pursuant to Section 6.10 of the Indenture (a “Separate Trustee”) from
time to time such compensation as the Issuer, the Administrator and the
Indenture Trustee shall from time to time agree in writing for services rendered
under the Indenture (which compensation shall not be limited by any law on
compensation of a trustee of an express trust);
     (ii) except as otherwise expressly provided in the Indenture, reimburse the
Indenture Trustee and any Separate Trustee for all reasonable expenses,
disbursements and advances reasonably incurred in connection with the
performance of their duties under the Indenture, including the obtaining of any
modified report described under Section 11.23(b)(iii) of the Indenture;
     (iii) indemnify the Indenture Trustee and any Separate Trustee, in their
respective individual capacities and as trustees, and their successors, assigns,
directors, officers, employees and agents in accordance with Section 6.7 of the
Indenture;
     (iv) defend any claim for which the Indenture Trustee or any Separate
Trustee seeks indemnity and pay the fees and expenses of separate counsel of the
Indenture Trustee or any Separate Trustee related to such defense;
VALT 2009-A Administration Agreement

3



--------------------------------------------------------------------------------



 



     (v) pay to the Owner Trustee from time to time compensation for all
services rendered by the Owner Trustee under the Trust Agreement in accordance
with a fee letter between the Administrator and the Owner Trustee (which
compensation shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust);
     (vi) reimburse the Owner Trustee upon its request for all reasonable
expenses, disbursements and advances incurred or made by the Owner Trustee in
accordance with any provision of the Trust Agreement (including the reasonable
compensation, expenses and disbursements of such agents and counsel as the Owner
Trustee may employ in connection with the exercise and performance of its rights
and its duties under the Trust Agreement), except any such expense that may be
attributable to the Owner Trustee’s willful misconduct, gross negligence or bad
faith;
     (vii) indemnify the Owner Trustee in its individual capacity and as trustee
and its successors, assigns, directors, officers, employees and agents in
accordance with Section 8.2 of the Trust Agreement;
     (viii) pay to the Issuer Delaware Trustee from time to time compensation
for all services rendered by the Issuer Delaware Trustee under the Trust
Agreement in accordance with a fee letter between the Administrator and the
Issuer Delaware Trustee (which compensation shall not be limited by any
provision of law in regard to the compensation of a trustee of an express
trust);
     (ix) reimburse the Issuer Delaware Trustee upon its request for all
reasonable expenses, disbursements and advances incurred or made by the Issuer
Delaware Trustee in accordance with any provision of the Trust Agreement
(including the reasonable compensation, expenses and disbursements of such
agents and counsel as the Issuer Delaware Trustee may employ in connection with
the exercise and performance of its rights and its duties under the Trust
Agreement), except any such expense that may be attributable to the Issuer
Delaware Trustee’s willful misconduct, gross negligence or bad faith; and
     (x) indemnify the Issuer Delaware Trustee in its individual capacity and as
trustee and its successors, assigns, directors, officers, employees and agents
in accordance with Section 8.2 of the Trust Agreement;
provided that, notwithstanding anything to the contrary contained herein or in
any other Transaction Document, clauses (i) through (x) above shall survive the
termination of this Agreement.
     4. Independence of the Administrator. For all purposes of this Agreement,
the Administrator shall be an independent contractor and shall not be subject to
the supervision of the Issuer with respect to the manner in which it
accomplishes the performance of its obligations hereunder. Unless expressly
authorized by the Issuer, the Administrator shall have no authority to act for
or to represent the Issuer in any way (other than as permitted hereunder) and
shall not otherwise be deemed an agent of the Issuer.
VALT 2009-A Administration Agreement

4



--------------------------------------------------------------------------------



 



     5. No Joint Venture. Nothing contained in this Agreement (i) shall
constitute the Administrator and the Issuer as members of any partnership, joint
venture, association, syndicate, unincorporated business or other separate
entity, (ii) shall be construed to impose any liability as such on any of them
or (iii) shall be deemed to confer on any of them any express, implied or
apparent authority to incur any obligation or liability on behalf of the other.
     6. Other Activities of the Administrator. Nothing herein shall prevent the
Administrator or its Affiliates from engaging in other businesses or, in its
sole discretion, from acting in a similar capacity as an Administrator for any
other Person even though such Person may engage in business activities similar
to those of the Issuer, the Owner Trustee or the Indenture Trustee.
     7. Representations and Warranties of the Administrator. The Administrator
represents and warrants to the Issuer and the Indenture Trustee as follows:
     (a) Existence and Power. The Administrator is a corporation validly
existing and in good standing under the laws of its state of organization and
has, in all material respects, all power and authority to carry on its business
as now conducted. The Administrator has obtained all necessary licenses and
approvals in each jurisdiction where the failure to do so would materially and
adversely affect the ability of the Administrator to perform its obligations
under the Transaction Documents.
     (b) Authorization and No Contravention. The execution, delivery and
performance by the Administrator of the Transaction Documents to which it is a
party (i) have been duly authorized by all necessary action on the part of the
Administrator and (ii) do not contravene or constitute a default under (A) any
applicable law, rule or regulation, (B) its organizational documents or (C) any
material agreement, contract, order or other instrument to which it is a party
or its property is subject (other than violations which do not affect the
legality, validity or enforceability of any of such agreements and which,
individually or in the aggregate, would not materially and adversely affect the
transactions contemplated by, or the Administrator’s ability to perform its
obligations under, the Transaction Documents).
     (c) No Consent Required. No approval or authorization by, or filing with,
any Governmental Authority is required in connection with the execution,
delivery and performance by the Administrator of any Transaction Document other
than (i) UCC filings, (ii) approvals and authorizations that have previously
been obtained and filings that have previously been made and (iii) approvals,
authorizations or filings which, if not obtained or made, would not materially
and adversely affect the ability of the Administrator to perform its obligations
under the Transaction Documents.
     (d) Binding Effect. Each Transaction Document to which the Administrator is
a party constitutes the legal, valid and binding obligation of the Administrator
enforceable against the Administrator in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
affecting the enforcement
VALT 2009-A Administration Agreement

5



--------------------------------------------------------------------------------



 



of creditors’ rights generally and, if applicable, the rights of creditors of
corporations from time to time in effect or by general principles of equity.
     8. Administrator Replacement Events; Termination of the Administrator.
     (a) Subject to clauses (d) and (e) below, the Administrator may resign its
duties hereunder by providing the Issuer with at least sixty (60) days’ prior
written notice.
     (b) Subject to clauses (d) and (e) below, the Issuer may remove the
Administrator without cause by providing the Administrator with at least sixty
(60) days’ prior written notice.
     (c) The occurrence of any one of the following events (each, an
“Administrator Replacement Event”) shall also entitle the Issuer, subject to
Section 19 hereof, to terminate and replace the Administrator:
     (i) any failure by the Administrator to deliver or cause to be delivered
any required payment to the Indenture Trustee for distribution to the
Noteholders, which failure continues unremedied for ten business days after
discovery thereof by the Administrator or receipt by the Administrator of
written notice thereof from the Indenture Trustee or Noteholders evidencing at
least a majority of the aggregate principal amount of the Outstanding Notes,
voting together as a single class;
     (ii) any failure by the Administrator to duly observe or perform in any
material respect any other of its covenants or agreements in this Agreement,
which failure materially and adversely affects the rights of the Issuer or the
Noteholders, and which continues unremedied for 90 days after discovery thereof
by the Administrator or receipt by the Administrator of written notice thereof
from the Indenture Trustee or Noteholders evidencing at least a majority of the
Outstanding Note Amount, voting together as a single class;
     (iii) any representation or warranty of the Administrator made in any
Transaction Document to which the Administrator is a party or by which it is
bound or any certificate delivered pursuant to this Agreement proves to have
been incorrect in any material respect when made, which failure materially and
adversely affects the rights of the Issuer or the Noteholders, and which failure
continues unremedied for 90 days after discovery thereof by the Administrator or
receipt by the Administrator of written notice thereof from the Indenture
Trustee or Noteholders evidencing at least a majority of the Outstanding Note
Amount, voting together as a single class (it being understood that any
repurchase of a Unit by VCI pursuant to Section 2.3 of the SUBI Sale Agreement
shall be deemed to remedy any incorrect representation or warranty with respect
to such Unit); or
     (iv) the Administrator suffers a Bankruptcy Event;
provided, however, that a delay in or failure of performance referred to under
clauses (i), (ii) or (iii) above for a period of 120 days will not constitute an
VALT 2009-A Administration Agreement

6



--------------------------------------------------------------------------------



 



Administrator Replacement Event if such delay or failure was caused by force
majeure or other similar occurrence.
     (d) If an Administrator Replacement Event shall have occurred, the Issuer
may, subject to Section 19 hereof, by notice given to the Administrator and the
Owner Trustee, terminate all or a portion of the rights and powers of the
Administrator under this Agreement, including the rights of the Administrator to
receive the annual fee for services hereunder for all periods following such
termination; provided, however, that such termination shall not become effective
until such time as the Issuer, subject to Section 19 hereof, shall have
appointed a successor Administrator in the manner set forth below. Upon any such
termination, all rights, powers, duties and responsibilities of the
Administrator under this Agreement shall vest in and be assumed by any successor
Administrator appointed by the Issuer, subject to Section 19 hereof, pursuant to
a management agreement between the Issuer and such successor Administrator,
containing substantially the same provisions as this Agreement (including with
respect to the compensation of such successor Administrator), and the successor
Administrator is hereby irrevocably authorized and empowered to execute and
deliver, on behalf of the Administrator, as attorney-in-fact or otherwise, all
documents and other instruments, and to do or accomplish all other acts or
things necessary or appropriate to effect such vesting and assumption. Further,
in such event, the Administrator shall use its commercially reasonable efforts
to effect the orderly and efficient transfer of the administration of the Issuer
to the new Administrator.
     (e) The Issuer, subject to Section 19 hereof, may waive in writing any
Administrator Replacement Event by the Administrator in the performance of its
obligations hereunder and its consequences. Upon any such waiver of a past
Administrator Replacement Event, such Administrator Replacement Event shall
cease to exist, and any Administrator Replacement Event arising therefrom shall
be deemed to have been remedied for every purpose of this Agreement. No such
waiver shall extend to any subsequent or other Administrator Replacement Event
or impair any right consequent thereon.
     9. Action upon Termination or Removal. Promptly upon the effective date of
termination of this Agreement pursuant to Section 8, or the removal of the
Administrator pursuant to Section 8, the Administrator shall be entitled to be
paid all fees and reimbursable expenses accruing to it to the date of such
termination or removal.
     10. Liens. The Administrator will not directly or indirectly create, allow
or suffer to exist any Lien on the Collateral other than Permitted Liens.
     11. Notices. All demands, notices and communications hereunder shall be in
writing and shall be delivered or mailed by registered or certified first class
United States mail, postage prepaid, hand delivery, prepaid courier service, or
by telecopier, and addressed in each case as set forth in Schedule II to the
Indenture or at such other address as shall be designated in a written notice to
the other parties hereto. Delivery shall occur only upon receipt or reported
tender of such communication by an officer of the recipient entitled to receive
such notices located at the address of such recipient for notices hereunder.
VALT 2009-A Administration Agreement

7



--------------------------------------------------------------------------------



 



     12. Amendments.
     (a) Any term or provision of this Agreement may be amended by the
Administrator without the consent of the Indenture Trustee, any Noteholder, the
Issuer or any other Person subject to satisfaction of one of the following
conditions: (i) the Administrator or the Servicer delivers an Officer’s
Certificate or an Opinion of Counsel to the Indenture Trustee to the effect that
such amendment will not materially and adversely affect the interests of the
Noteholders or (ii) the Rating Agency Condition is satisfied with respect to
such amendment. Subject to clause (b) below, any term or provision of this
Agreement may be amended by the Transferor with the consent of Noteholders
evidencing not less than a majority of the Outstanding Note Amount, voting as a
single class. Notwithstanding the foregoing, any amendment that materially and
adversely affects the interests of the Certificateholders, the Indenture
Trustee, the Issuer Delaware Trustee or the Owner Trustee shall require the
prior written consent of the Persons whose interests are materially and
adversely affected. The consent of the Certificateholders or the Issuer shall be
deemed to have been given if the Servicer does not receive a written objection
from such Person within 10 Business Days after a written request for such
consent shall have been given.
     (b) It shall not be necessary for the consent of any Person pursuant to
this Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.
     (c) Notwithstanding anything herein to the contrary, any term or provision
of this Agreement may be amended by the parties hereto without the consent of
any of the Noteholders or any other Person to add, modify or eliminate any
provisions as may be necessary or advisable in order to comply with or obtain
more favorable treatment under or with respect to any law or regulation or any
accounting rule or principle (whether now or in the future in effect); it being
a condition to any such amendment that the Rating Agency Condition shall have
been satisfied.
     (d) Prior to the execution of any amendment to this Agreement, the
Administrator shall provide each Rating Agency with written notice of the
substance of such amendment. No later than 10 Business Days after the execution
of any amendment to this Agreement, the Administrator shall furnish a copy of
such amendment to each Rating Agency, the Issuer, the Owner Trustee, the Issuer
Delaware Trustee and the Indenture Trustee.
     (e) Prior to the execution of any amendment to this Agreement, the Issuer,
the Owner Trustee, the Issuer Delaware Trustee and the Indenture Trustee shall
be entitled to receive and conclusively rely upon an Opinion of Counsel stating
that the execution of such amendment is authorized or permitted by this
Agreement and that all conditions precedent to the execution and delivery of
such amendment have been satisfied. The Owner Trustee, the Issuer Delaware
Trustee and the Indenture Trustee may, but shall not be obligated to, enter into
any such amendment which adversely affects the Owner Trustee’s, the Issuer
Delaware Trustee’s or the Indenture Trustee’s, as applicable, own rights, duties
or immunities under this Agreement.
VALT 2009-A Administration Agreement

8



--------------------------------------------------------------------------------



 



     13. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
     (a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS, WITHOUT
GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
     (b) Each of the parties hereto hereby irrevocably and unconditionally:
     (i) submits for itself and its property in any legal action or Proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;
     (ii) consents that any such action or Proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of such action or Proceeding in any such court or that such action or Proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
     (iii) agrees that service of process in any such action or Proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 11 of this Agreement;
     (iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (v) to the extent permitted by applicable law, each party hereto
irrevocably waives all right of trial by jury in any action, Proceeding or
counterclaim based on, or arising out of, under or in connection with this
Agreement, any other Transaction Document, or any matter arising hereunder or
thereunder.
     14. Headings. The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.
     15. Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.
VALT 2009-A Administration Agreement

9



--------------------------------------------------------------------------------



 



     16. Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.
     17. Not Applicable to VCI in Other Capacities. Nothing in this Agreement
shall affect any obligation VCI may have in any other capacity.
     18. Benefits of the Administration Agreement. Nothing in this Agreement,
expressed or implied, shall give to any Person other than the parties hereto and
their successors hereunder, the Owner Trustee, the Issuer Delaware Trustee, any
separate trustee or co-trustee appointed under the Indenture and the
Noteholders, any benefit or any legal or equitable right, remedy or claim under
this Agreement. For the avoidance of doubt, the Owner Trustee and the Issuer
Delaware Trustee are each a third party beneficiary of this Agreement and are
entitled to the rights and benefits hereunder and may enforce the provisions
hereof as if such party were a party hereto.
     19. Assignment. Each party hereto hereby acknowledges and consents to the
mortgage, pledge, assignment and Grant of a security interest by the Issuer to
the Indenture Trustee pursuant to the Indenture for the benefit of the
Noteholders of all of the Issuer’s rights under this Agreement. In addition, the
Administrator hereby acknowledges and agrees that for so long as any Notes are
outstanding, the Indenture Trustee will have the right to exercise all waivers
and consents, rights, remedies, powers, privileges and claims of the Issuer
under this Agreement.
     20. Non-petition Covenant. With respect to each Bankruptcy Remote Party,
each party hereto agrees that, prior to the date which is one year and one day
after payment in full of all obligations under each Financing (i) no party
hereto shall authorize such Bankruptcy Remote Party to commence a voluntary
winding-up or other voluntary case or other Proceeding seeking liquidation,
reorganization or other relief with respect to such Bankruptcy Remote Party or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect in any jurisdiction or seeking the appointment of an administrator, a
trustee, receiver, liquidator, custodian or other similar official with respect
to such Bankruptcy Remote Party or any substantial part of its property or to
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other Proceeding commenced against such
Bankruptcy Remote Party, or to make a general assignment for the benefit of any
party hereto or any other creditor of such Bankruptcy Remote Party, and
(ii) none of the parties hereto shall commence or join with any other Person in
commencing any Proceeding against such Bankruptcy Remote Party under any
bankruptcy, reorganization, liquidation or insolvency law or statute now or
hereafter in effect in any jurisdiction.
     21. Limitation of Liability. Notwithstanding anything contained herein to
the contrary, this Agreement has been executed and delivered by Citibank, N.A.,
not in its individual capacity but solely as Owner Trustee, and in no event
shall it have any liability for the representations, warranties, covenants,
agreements or other obligations of the Issuer hereunder or under the Notes or
any of the other Transaction Documents or in any of the certificates, notices
VALT 2009-A Administration Agreement

10



--------------------------------------------------------------------------------



 



or agreements delivered pursuant thereto, as to all of which recourse shall be
had solely to the assets of the Issuer. Under no circumstances shall the Owner
Trustee be personally liable for the payment of any indebtedness or expense of
the Issuer or be liable for the breach or failure of any obligations,
representation, warranty or covenant made or undertaken by the Issuer under the
Transaction Documents. For the purposes of this Agreement, in the performance of
its duties or obligations hereunder, the Owner Trustee shall be subject to, and
entitled to the benefits of, the terms and provisions of Articles VI, VII and
VIII of the Trust Agreement.
     22. Each SUBI Separate; Assignees of SUBI. Each party hereto acknowledges
and agrees (and each holder or pledgee of the Transaction SUBI, by virtue of its
acceptance of such Transaction SUBI or pledge thereof, acknowledges and agrees)
that (a) the Transaction SUBI is a separate series of the Origination Trust as
provided in Section 3806(b)(2) of Chapter 38 of Title 12 of the Delaware Code,
12 Del. Code § 3801 et seq., (b)(i) the debts, liabilities, obligations and
expenses incurred, contracted for or otherwise existing with respect to the
Transaction SUBI or the Transaction SUBI Portfolio shall be enforceable against
the Transaction SUBI Portfolio only and not against any Transaction SUBI Assets
or the UTI Portfolio and (ii) the debts, liabilities, obligations and expenses
incurred, contracted for or otherwise existing with respect to any Other SUBI,
any Other SUBI Portfolio, the UTI or the UTI Portfolio shall be enforceable
against such Other SUBI Portfolio or the UTI Portfolio only, as applicable, and
not against the Transaction SUBI or any Other SUBI Assets, (c) except to the
extent required by law, UTI Assets or SUBI Assets with respect to any SUBI
(other than the Transaction SUBI) shall not be subject to the claims, debts,
liabilities, expenses or obligations arising from or with respect to the
Transaction SUBI in respect of such claim, (d)(i) no creditor or holder of a
claim relating to the Transaction SUBI or the Transaction SUBI Portfolio shall
be entitled to maintain any action against or recover any assets allocated to
the UTI or the UTI Portfolio or any Other SUBI or the assets allocated thereto,
and (ii) no creditor or holder of a claim relating to the UTI, the UTI Portfolio
or any SUBI other than the Transaction SUBI or any SUBI Assets other than the
Transaction SUBI Portfolio shall be entitled to maintain any action against or
recover any assets allocated to the Transaction SUBI and (e) any purchaser,
assignee or pledgee of an interest in the Transaction SUBI or the Transaction
SUBI Certificate must, prior to or contemporaneously with the grant of any such
assignment, pledge or security interest, (i) give to the Origination Trust a
non-petition covenant substantially similar to that set forth in Section 6.9 of
the Origination Trust Agreement, and (ii) execute an agreement for the benefit
of each holder, assignee or pledgee from time to time of the UTI or UTI
Certificate and any Other SUBI or Other SUBI Certificate, to release all claims
to the assets of the Origination Trust allocated to the UTI Portfolio and each
Other SUBI Portfolio and in the event that such release is not given effect, to
fully subordinate all claims it may be deemed to have against the assets of the
Origination Trust allocated to the UTI Portfolio and each Other SUBI Portfolio.
[SIGNATURES ON NEXT PAGE]
VALT 2009-A Administration Agreement

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

                  VOLKSWAGEN AUTO LEASE TRUST 2009-A    
 
                By: Citibank, N.A., not in its individual capacity but solely as
Owner Trustee    
 
           
 
  By:   /s/ Marion O’Connor
 
   
 
  Name:   Marion O’Connor    
 
  Title:   Vice President    

VALT 2009-A Administration Agreement

S-1



--------------------------------------------------------------------------------



 



                  VW CREDIT, INC., as Administrator    
 
           
 
  By:   /s/ Martin Luedtke
 
   
 
  Name:   Martin Luedtke    
 
  Title:   Treasurer    
 
           
 
  By:   /s/ Lawrence S. Tolep
 
   
 
  Name:   Lawrence S. Tolep    
 
  Title:   Assistant Treasurer    

VALT 2009-A Administration Agreement

S-2



--------------------------------------------------------------------------------



 



                  DEUTSCHE BANK TRUST COMPANY AMERICAS, as Indenture Trustee    
 
           
 
  By:   /s/ Michele HY Voon
 
   
 
  Name:   Michele HY Voon    
 
  Title:   Attorney-in-fact    
 
           
 
  By:   /s/ Dorit Ritter-Haddad
 
   
 
  Name:   Dorit Ritter-Haddad    
 
  Title:   Attorney-in-fact    

VALT 2009-A Administration Agreement

S-3